

Exhibit 10.1
Sierra Health Services, Inc.


Supplemental Executive Retirement Plan III


Effective January 1, 2005















TABLE OF CONTENTS



   
Page
Purpose
 
1
     
ARTICLE 1 Definitions
1
     
ARTICLE 2 Eligibility
6
       
2.1
Selection for Participation
6
 
2.2
Enrollment Requirements
6
 
2.3
Commencement of Participation
6
     
ARTICLE 3 Vesting; Additional Years of Participation
7
       
3.1
Vesting
7
 
3.2
Crediting of Additional Years of Participation
7
     
ARTICLE 4 Benefits
7
       
4.1
Eligibility for Benefits
7
 
4.2
Reemployment of Participant Who Has Received Benefits
9
 
4.3
Alternative Lump Sum Payout
9
 
4.4
Withholding and Payroll Taxes
9
     
ARTICLE 5 Termination or Amendment of Plan or Agreements
10
       
5.1
Termination
10
 
5.2
Amendment
10
 
5.3
Termination of Plan Participation
10
     
ARTICLE 6 Other Benefits and Agreements
10
     
ARTICLE 7 Administration of the Plan
11
       
7.1
Plan Administrator Duties
11
 
7.2
Agents
11
 
7.3
Binding Effect of Decisions
11
 
7.4
Indemnity of Plan Administrator
11
 
7.5
Employer Information
11
     
ARTICLE 8 Claims Procedures
11
       
8.1
Presentation of Claim
11
 
8.2
Notification of Decision
12
 
8.3
Review of a Denied Claim
12
 
8.4
Decision on Review
12
 
8.5
Legal Action
13
     
ARTICLE 9 Beneficiary Designation
13
       
9.1
Beneficiary
13
 
9.2
Beneficiary Designation; Change; Spousal Consent
13
 
9.3
Acknowledgment
14
 
9.4
No Beneficiary Designation
14
 
9.5
Doubt as to Beneficiary
14
 
9.6
Discharge of Obligations
14
     
ARTICLE 10 Trust
14
       
10.1
Establishment of the Trust
14
 
10.2
Interrelationship of the Plan and the Trust
14
     
ARTICLE 11 Miscellaneous
14
       
11.1
Unsecured General Creditor
14
 
11.2
Employer's Liability
15
 
11.3
Nonassignability
15
 
11.4
Not a Contract of Employment
15
 
11.5
Furnishing Information
15
 
11.6
Terms
15
 
11.7
Captions
15
 
11.8
Governing Law
16
 
11.9
Validity
16
 
11.10
Notice
16
 
11.11
Successors
16
 
11.12
Spouse's Interest
16
 
11.13
Incompetent
16
 
11.14
Court Order
17
 
11.15
Compliance with Code Section 409A
17





--------------------------------------------------------------------------------





SIERRA HEALTH SERVICES, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN III


Effective as of January 1, 2005


Purpose


The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated employees of Sierra Health Services, Inc., a
Nevada corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.




ARTICLE 1
Definitions


For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:


1.1
"Assumed Interest Rate" means a rate of 6%, or such other interest rate as the
Plan Administrator deems necessary or appropriate, adjusted from time to time to
an amount that does not exceed the then-current prime interest rate of Bank of
America. No Participant shall be deemed to have any right, vested or nonvested,
regarding the continued use of any previously adopted Assumed Interest Rate.



1.2
"Beneficiary" means the individual designated, in accordance with Article 9,
that is entitled to receive benefits under this Plan upon the death of a
Participant.



1.3
"Beneficiary Designation Form" means the form established from time to time by
the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate a Beneficiary.




1.4
"Board" means the board of directors of the Company.



1.5
"Cause" means:




 
(i)
the Executive's willful and material breach of the Executive’s agreement to
refrain from competition with Employers;




 
(ii)
the Executive, while an employee, is convicted of, or pleads guilty or
nolo contendere to, a felony;




 
(iii)
The Executive's commission of a fraud or misappropri-ation which causes material
and demonstrable injury to any Employer; or


--------------------------------------------------------------------------------




 
(iv)
The Executive commits a willful act of dishonesty, including but not limited to
embezzlement, resulting or intended to result, directly or indirectly, in
material personal gain or enrichment at the expense of any Employer.



For purposes of this definition, an act or failure to act on the Executive's
part shall be considered "willful" if it was done or omitted to be done by the
Executive intentionally and not in good faith, and shall not include any act or
failure to act resulting from any incapacity of the Executive.


1.6
"Change in Control" shall mean the earliest transaction or event occurring after
the effective date of the Plan in which (i) the Company shall merge or
consolidate with any other corporation and shall not be the surviving
corporation; (ii) the Company shall transfer all or substantially all of its
assets to any other person; or (iii) any person shall have become the beneficial
owner of more than 50% of the voting power of outstanding voting securities of
the Company.



1.7
"Claimant" shall have the meaning set forth in Section 8.1.



1.8
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.



1.9
"Company" means Sierra Health Services, Inc., a Nevada corporation.



1.10
"Disability" means a period of disability during which a Participant qualifies
for benefits under the Participant's Employer's long-term disability plan or, if
a Participant does not participate in such a plan, a period of disability during
which the Participant would have qualified for benefits under such a plan had
the Participant been a participant in such a plan, as determined in the sole
discretion of the Plan Administrator. If the Participant's Employer does not
sponsor such a plan or discontinues sponsorship of such a plan, Disability shall
be determined by the Plan Administrator in its sole discretion.



1.11
"Employer(s)" means the Company and any subsidiaries of the Company that have
been selected by the Board and have agreed to participate in the Plan.



1.12
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



1.13
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, including rules thereunder and successor provisions and rules thereto.



1.14
"Participant" means any employee (i) who is selected to participate in the Plan,
(ii) who elects to participate in the Plan by signing the Notice of
Participation acknowledging the employee’s participation, a Beneficiary
Designation Form and other documents required under Article II, (iii) whose
signed acknowledgement of participation and Beneficiary Designation Form are
accepted by the Plan Administrator, and (iv) whose participation in


--------------------------------------------------------------------------------



the Plan has not terminated. If a Participant has a Termination of Employment
and thereafter becomes reemployed by an Employer, he or she must be reselected
to participate and again meet the other requirements of this definition in order
to accrue benefits under the Plan beyond the Participant's Vested SERP Benefit
prior to such reemployment.


1.15
"Plan" means this Supplemental Executive Retirement Plan III of the Company, as
amended from time to time. The Plan is a different plan from the Company’s
Supplemental Executive Retirement Plan effective July 1, 1997 and Supplemental
Executive Retirement Plan II effective March 1, 1998.



1.16
"Plan Administrator" means the plan administrator described in Article 7.



1.17
"Preretirement Survivor Benefit" means, in the case of a Participant who dies
prior to a Termination of Employment and not during a Disability, the
Participant's SERP Benefit as of the date of death (which becomes Vested upon
death) that is payable to such Participant's Beneficiary, in accordance with
Section 4.1(c).



1.18
"Present Value" means the present value at a specified date of a Participant's
Vested SERP Benefit calculated using the Assumed Interest Rate (i), in the case
of a Participant (or beneficiary) to whom payments have already begun, based on
the period over which such SERP Benefit remains payable assuming the payment of
the SERP Benefit will continue in quarterly installments, and (ii), in the case
of a Participant (or beneficiary) to whom payments have not already begun, based
on the payment of such SERP Benefit in quarterly installments for an eight-year
period assuming such quarterly installments begin on the later of the first day
of the next calendar quarter which begins at least 30 days after such specified
date or the first day of the calendar quarter which begins immediately at or
after the Participant would have completed five Years of Service but for the
Participant’s Termination of Employment.



1.19
"Retirement" or "Retires" means, in each instance, a Participant ceasing to be
an employee of all Employers on or after the attainment of age sixty-five (65)
for any reason other than a leave of absence, death, or Disability.



1.20
"SERP Benefit" means an amount payable each year in quarterly installments over
a period of eight years to a Participant and, following the Participant's death,
his or her Beneficiary(ies). Each Participant shall be notified of the maximum
potential amount of his or her SERP Benefit at the time the Participant is
designated for participation under Article II. At the time of Participant’s
Termination of Employment or Disability, the Participant’s SERP Benefit shall be
determined by multiplying his or her maximum potential SERP Benefit by 12.5%
times the number of the Participant’s Years of Participation as of that date, up
to the maximum SERP Benefit (in other words, the SERP Benefit accrues in equal
annual amounts over eight Years of Participation). When used in this Plan, the
term “SERP Benefit” (when not modified by the word “potential”) means only that
portion of the maximum potential SERP Benefit that has accrued.



1.21
"Termination of Employment" means Participant’s “separation from service” within
the meaning of Proposed Treasury Regulation § 1.409A-1(h) and any successor or
other


--------------------------------------------------------------------------------



applicable regulation under Code Section 409A, regardless of the reason for such
separation from service (including due to death or Disability).


1.22
"Trust" means the trust established pursuant to that certain Master Trust
Agreement, dated as of May 1, 1996, between the Company and Imperial Trust
Company (and any successor trustee), as it may be amended from time to time.



1.23
"Vested" means that portion of a Participant's SERP Benefit under this Plan in
which the Participant has a nonfor-feitable right and vested interest, as
determined in accordance with Article 3 below.



1.24
“Vesting Period” means the number of years (or other designated period) from the
commencement of participation specified by the Committee as required in order
that the Participant’s SERP Benefit be Vested (other than for Vesting upon
death, Disability or in connection with a Change in Control).



1.25
“Years of Participation” at a specified date means the total number of full
years from the date of the Participant’s commencement of participation during
which the Participant has been employed by one or more Employers through such
date plus any additional Years of Participation credited to such Partici-pant
under Section 3.2; provided, however, that a Participant who has ceased to be
designated for participation for purposes of further accruals of benefits upon
reemployment shall not be credited with additional Years of Participation upon
such reemployment. For purposes of this definition, a year of "Participation"
shall be a 365-day period (or 366-day period in the case of a leap year)
commencing on the date of the Participant’s commencement of participation (as
designated by the Board) and each anniversary thereof (subject to adjustment by
the Plan Administrator to reflect leaves of absence), during which period the
Participant has been employed full-time (or, if so specified in the
Participant’s notice of participation under Section 2.1, at any lesser level
that qualifies for crediting of Years of Participation under the Participant’s
notice of participation). In the case of a Participant who has suffered a
Disability but thereafter returns to service or becomes reemployed by an
Employer promptly after the Disability ended, the period(s) of such Disability
in the year in which the Disability began and the year in which the Disability
ended will be counted as employment solely for purposes of this definition, but
any other period (i.e. full years) of Disability shall not count as employment
and therefore shall not be treated as Years of Participation. In the case of a
Participant who has a Termination of Employment for any reason, other than death
or Disability, following a Change in Control (including as provided in Section
4.1(b)), (i) if the Participant was not employed for a full 365- (or 366-) day
period that includes the date of the Change in Control, such Participant shall
be deemed to have completed a full Year of Participation in respect of that
period which includes the Change in Control, and (ii), if the Participant
qualifies for payment of his or her SERP Benefit (whether or not the SERP
Benefit represents his or her maximum potential SERP Benefit) under Section
4.1(b) or under Section 4.1(a) within six years after the Change in Control,
such Participant shall be credited with an additional Year of Participation as
of the date immediately prior to his or her Termination of Employment. Except as
provided in this definition, no partial year of employment shall be counted as a
Year of Participation. A Participant's paid leave of absence or unpaid leave of
absence for 90 days or less shall constitute employment for


--------------------------------------------------------------------------------



purposes of this definition, but a Participant's unpaid leave of absence for
more than 90 days shall not constitute employment for purposes of this
definition.


1.26
"Years of Service" at a specified date means the total number of full years
during which the Participant has been employed by one or more Employers through
such date; provided, however, that a Participant who has ceased to be designated
for participation for purposes of further accruals of benefits upon reemployment
shall not be credited with additional Years of Service upon such reemployment.
For purposes of this definition, a year of "Service" shall be a 365-day period
(or 366-day period in the case of a leap year) commencing on the date of hiring
and each anniversary thereof (subject to adjustment by the Plan Administrator to
reflect leaves of absence or, with respect to employment prior to commencement
of participation in the Plan, breaks in service). In the case of a Participant
who has suffered a Disability but thereafter returns to service or becomes
reemployed by an Employer promptly after the Disability ended, the period(s) of
such Disability in the year in which the Disability began and the year in which
the Disability ended will be counted as employment solely for purposes of this
definition, but any other period (i.e. full years) of Disability shall not count
as employment and therefore shall not be treated as Years of Service. In the
case of a Participant who has a Termination of Employment for any reason, other
than death or Disability, following a Change in Control (including as provided
in Section _4.1(b)), (i) if the Participant was not employed for a full 365- (or
366-) day period that includes the date of the Change in Control, such
Participant shall be deemed to have completed a full Year of Service in respect
of that period which includes the Change in Control, and (ii), if the
Participant qualifies for payment of his or her SERP Benefit under Section
4.1(b) or under Section 4.1(a) within six years after the Change in Control,
such Participant shall be credited with an additional Year of Service as of the
date immediately prior to his or her Termination of Employment. Except as
provided in this definition, no partial year of employment shall be counted as a
Year of Service. A Participant's paid leave of absence or unpaid leave of
absence for 90 days or less shall constitute employment for purposes of this
definition, but a Participant's unpaid leave of absence for more than 90 days
shall not constitute employment for purposes of this definition.



ARTICLE 2
Eligibility


2.1
Selection for Participation. Participation in the Plan shall be limited to a
select group of management and highly compensated employees of the Employers. An
employee from that group shall become Participant only if the employee has been
previously selected and approved for participation by the Compensation Committee
of the Board of Directors. The Plan Administrator will provide to the
Participant a notice of participation, which for each Participant is
incorporated herein by reference and deemed part of the Plan, setting forth the
following terms as designated by the Committee: The Participant’s date of
commencement of participation, maximum SERP Benefit, Vesting Period, deemed
Years of Participation (if any) to be credited under Section 3.2 and the
conditions and terms upon which such deemed Years of Participation will be
credited, any terms with respect to the number of work hours in a given year for
which a Year of Participation or a Year of Service will be credited, the terms
of the agreement requiring non-competition and related Participant


--------------------------------------------------------------------------------



agreements for the protection of the business of the Company, and other terms
applicable to the Participant.


2.2
Enrollment Requirements. As a condition to participa-tion, each selected
employee shall complete, execute and return to the Plan Administrator an
acknowledgement of participation and a Beneficiary Designation Form and the
separate non-competition agreement referenced in Section 2.1. In addition, the
Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.



2.3
Commencement of Participation. Provided an employee selected to participate in
the Plan has met all enrollment requirements set forth in this Plan and required
by the Plan Administrator at the times required by the Plan Administrator, that
employee shall commence participation in the Plan on the date specified by the
Plan Administrator.





ARTICLE 3
Vesting; Additional Years of Participation


3.1
Vesting. Each Participant shall become Vested in his or her SERP Benefit
beginning at the earlier of (i) the time such Participant has performed service
for the full Vesting Period and remains employed by an Employer at the end of
such Vesting Period , (ii) the termination of such Participant's employment with
all Employers due to death, (iii) upon the occurrence of a Disability, (iii)
upon the occurrence of a Change in Control, or (iv) the termination of the
Participant’s employment with all Employers by his or her respective Employer(s)
not for Cause in the 90-day period preceding a Change in Control. Service that
counts toward Vesting shall be the same as service that counts toward Years of
Participation, except that it shall exclude any Additional Years of
Participation credited under Section 3.2.



3.2
Crediting of Additional Years of Participation. Prior to commencement of payment
of a Participant's Vested SERP Benefit, a Participant may be credited with
additional "deemed" Years of Participation, if recommended by the Plan
Administrator and approved by the Compensation Committee of the Board of
Directors. In no event may the number of such additional "deemed" Years of
Participation exceed four for any one Participant. Unless otherwise specified in
the Participant’s notice of participation under Section 2.1, deemed Years of
Participation that have been authorized for a Participant but to be credited at
a specified future date will be credited immediately upon a Change in Control if
he or she remains employed at that time (or is deemed to remain so employed
under Section 4.1(b) in the case of termination without cause during the 90-day
period preceding the Change in Control).



ARTICLE 4
Benefits



4.1
Eligibility for Benefits.


--------------------------------------------------------------------------------



(a) Benefit Upon Retirement or Disability. If a Participant Retires or suffers a
Disability, the Participant shall be entitled to payment of his or her Vested
SERP Benefit in quarterly installments to the Participant and, following
Participant's death, to his or her Beneficiary(ies), for a period of eight
years. Payment of benefits under this Section 4.1(a) shall commence on the first
day of the next calendar quarter that begins at least six months after such
Retirement, or which begins at least 30 days after the Plan Adminis-trator's
receipt of written proof or determination of such Participant's Disability if
the Participant also is “Disabled” within the meaning of Section 409A(a)(2)(C)
of the Internal Revenue Code, or which begins at least six months after the Plan
Administrator’s receipt of written proof or determination of such Participant’s
Termination due to a Disability that does not come within the meaning of Code
Section 409A(a)(2)(C).


(b) Benefit Upon Termination Following a Change in Control. If a Participant has
a Termination of Employment within six years following a Change in Control,
other than a Retirement or Termination due to death or Disability, he or she
shall be paid, as a lump-sum cash payment-, the Present Value of his or her
Vested SERP Benefit determined as of the date of such Termination of Employment,
in full settlement of the Participant’s rights under the Plan. Such lump-sum
cash payment shall be made at the date six months after such Termination of
Employment. For purposes of this Plan, a Participant who is terminated not for
Cause by his or her Employer(s) in conjunction with a Change in Control or
during the 90-day period preceding the Change in Control will be deemed to have
remained employed until, and had such Termination of Employment immediately
following, the Change in Control.


(c) Survivors' Benefit. If a Participant dies prior to his or her Termination of
Employment and not while the Participant is receiving benefits under Section
4.1(a) due to a Disability, the Participant's Beneficiary shall be entitled to
receive the Participant's Vested SERP Benefit in the form of a Preretirement
Survivor Benefit, payable in quarterly installments for a period of eight years.
Payments of benefits under this Section 4.1(c) shall commence on the first day
of the next calendar quarter that begins at least 60 days after the Plan
Administrator has received written proof of such Participant's death. The
foregoing notwithstanding, a Beneficiary then entitled to receive a SERP Benefit
may petition the Plan Administrator in writing requesting payment of such SERP
Benefit in a lump-sum due to the financial hardship of the Beneficiary or his or
her dependents, stating with particularity the reasons giving rise to
constituting such hardship. The Plan Administrator shall approve such request if
and only if the hardship constitutes an unforeseeable financial emergency within
the meaning of Code Section 409A(a)(2)(B)(ii), and any resulting distributions
shall be limited as provided in that Code provision. If approved, such
Beneficiary shall be paid, as a lump-sum cash payment, the amount determined to
be payable, which amount shall not exceed the Present Value of such SERP Benefit
determined as of the payment date specified by the Plan Administrator, in
settlement of the Beneficiary's rights under the Plan. Other provisions of the
Plan notwithstanding, any remaining undistributed portion of such SERP Benefit
shall be payable in accordance with the applicable provisions of this Plan.


--------------------------------------------------------------------------------





(d) Benefit Upon Other Termination of Employment. If a Participant has a
Termination of Employment which does not give rise to payment of benefits under
Section 4.1(a) or (b) and which is not due to death and is not a termination by
the Company for Cause, the Participant shall be entitled to payment of his or
her Vested SERP Benefit in quarterly installments to the Participant and,
following Participant's death, to his or her Beneficiary(ies), for a period of
eight years. Payment of benefits under this Section 4.1(d) shall commence on the
later of the first day of the next calendar quarter that begins at least six
months after such Termination of Employment or the first day of the next
calendar quarter that begins immediately at or after the Participant would have
completed five Years of Service but for the Participant’s Termination of
Employment.


(e) Circumstances in Which No Benefit is Payable. Upon a Participant’s
Termination of Employment, the Participant (including his or her Beneficiaries)
will forfeit all rights to a SERP Benefit if such SERP Benefit did not become
Vested prior to or as a result of such Termination of Employment. In addition,
in the event of a Participant’s Termination of Employment by the Company for
Cause which both is prior to a Change in Control (and not covered by Section
4.1(b)) and does not qualify as a Retirement, the Par-ticipant (including his or
her Beneficiaries) will forfeit all rights to a SERP Benefit whether or not such
SERP Benefit had become Vested.


4.2
Reemployment of Participant Who Has Received Benefits. Other provisions of the
Plan notwithstanding, if a Participant who has received payments of his or her
SERP Benefit thereafter becomes reemployed by any Employer (i.e., following the
end of a Disability or as a result of being rehired), payments of such SERP
Benefit will continue without regard to such reemployment. Upon a subsequent
Termination of Employment or Disability, if the Participant accrued further
benefits under the Plan following such reemployment and if such subsequent
Termination of Employment or Disability gives rise to benefits under Section
4.1, the Participant's additional or incremental SERP Benefit shall become
payable in accordance with Section 4.1.



4.3
Alternative Lump Sum Payout. If a Participant's Vested SERP Benefit under this
Plan at the time he or she, or his or her Beneficiary (whether primary or
contingent), becomes eligible to receive a distribution under this Plan, when
expressed on a Present Value basis as a lump sum, is less than $50,000, the Plan
Administrator shall pay that benefit in a lump sum at the time that benefit
payments would otherwise commence.



4.4
Withholding and Payroll Taxes. The Participant’s Employer shall withhold from
any and all benefits paid under this Article 4 all federal, state and local
income, employment and other taxes required to be withheld by the Employer in
connection with the benefits hereunder, in amounts to be determined in the sole
discretion of the Employer.









--------------------------------------------------------------------------------



ARTICLE 5
Termination, Amendment or Modification of the Plan


5.1
Termination. Each Employer reserves the right to terminate the Plan at any time
with respect to its participating employees by the action of its board of
directors. A termination of the Plan shall have the effect of terminating
further accruals of Years of Service and Years of Participation that would
accrue as a result of Participant’s continued employment during periods more
than six months after the termination of the Plan (including for purposes of
Vesting), provided that, if the termination of the Plan occurs at or after a
Change in Control or at the request of a person acquiring control of the Company
in a Change in Control, the period of six months referred to in this sentence
instead shall be one year. A termination of the Plan shall not otherwise
materially adversely affect the --a Participant’s SERP Benefit or rights under
the Plan or, in the case of a Beneficiary who has become entitled to the payment
of benefits under the Plan as of the date of termination, the rights of such
Beneficiary under the Plan.



5.2
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to its participating employees and former employees by the
actions of its board of directors; provided, however, that, without the consent
of the affected Participant (or Beneficiary who has become entitled to the
payment of benefits under the Plan), no amendment or modification shall be
effective to decrease or materially adversely affect a Participant's SERP
Benefit or rights under the Plan (to the extent then accrued) or, in the case of
a Beneficiary who has become entitled to the payment of benefits under the Plan
as of the date of amendment or modification, the rights of such Beneficiary
under the Plan.



5.3
Termination of Plan Participation. Absent the earlier termination, modification
or amendment of the Plan, the participation of any Participant in the Plan shall
terminate upon the full payment of the applicable Vested SERP Benefit as
provided under Article 4 or other time at which the Participant has no further
right to benefits hereunder.





ARTICLE 6
Other Benefits and Agreements


The benefits provided for a Participant under this Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Employers. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided. The benefits shall not be considered salary or bonus or
otherwise be included as compensation under any other plan or compensatory
arrangement that calculates compensation or benefits based on the amount of the
Participant’s compensation.




ARTICLE 7
Administration of the Plan


--------------------------------------------------------------------------------





7.1
Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Compensation Committee of the Board or
such committee as the Board or the Compensation Committee shall appoint. Members
of the Plan Administrator may be Participants under this Plan. The Plan
Administrator shall also have the discretion and authority to (i) make, amend,
interpret and enforce all appropriate rules and regulations for the
administra-tion of this Plan and (ii) decide or resolve any and all ques-tions
including interpretations of this Plan, as may arise in connection with the
Plan.



7.2
Agents. In the administration of this Plan, the Plan Administrator may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel, who may be counsel to any Employer, or a compensation
consultant, who may be a consultant to any Employer.



7.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.



7.4
Indemnity of Plan Administrator. All Employers shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Plan
Administrator or any of its members.



7.5
Employer Information. To enable the Plan Administrator to perform its functions,
each Employer shall supply full and timely information to the Plan Administrator
on all matters relating to the compensation of its Participants, the date and
circum-stances of the Retirement, Disability, death or other Termina-tion of
Employment of its Participants, and such other pertinent information as the Plan
Administrator may reasonably require.





ARTICLE 8
Claims Procedures


8.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a "Claimant") may
deliver to the Plan Administrator a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. The
claim must state with particularity the determination desired by the Claimant.
All other claims must be made within 180 days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.


--------------------------------------------------------------------------------





8.2
Notification of Decision. The Plan Administrator shall consider a Claimant's
claim within a reasonable time, and shall notify the Claimant in writing:




 
(i)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or




 
(ii)
that the Plan Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant's requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:




 
(1)
the specific reason(s) for the denial of the claim, or any part of it;




 
(2)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;




 
(3)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and




 
(4)
an explanation of the claim review procedure set forth in Section 8.3 below.



8.3
Review of a Denied Claim. Within 60 days after receiving a notice from the Plan
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant's duly authorized representative) may file with the Plan
Administrator a written request for a review of the denial of the claim.
There-after, but not later than 30 days after the review procedure began, the
Claimant (or the Claimant's duly authorized representative):




 
(i)
may review pertinent documents;




 
(ii)
may submit written comments or other documents; and/or




 
(iii)
may request a hearing, which the Plan Administrator, in its sole discretion, may
grant.



8.4
Decision on Review. The Plan Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Plan Administrator's decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:




 
(i)
specific reasons for the decision;




 
(ii)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and


--------------------------------------------------------------------------------






 
(iii)
such other matters as the Plan Administrator deems relevant.



8.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 8 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. Except to
the extent otherwise required by law, any dispute or controversy arising under
the Plan or in connection with a Participant’s participation shall be settled
exclusively by arbitration in Las Vegas, Nevada, in accordance with the rules of
the American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrators' award in any court
having jurisdiction.





ARTICLE 9
Beneficiary Designation


9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



9.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Plan Administrator or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Plan Administrator's rules and procedures, as in effect from time to time.
If the Participant names someone other than his or her spouse as a Beneficiary,
a spousal consent, in the form designated by the Plan Administrator, must be
signed by that Participant's spouse and returned to the Plan Administrator. Upon
the acceptance by the Plan Administrator of a new Beneficiary Designation Form
filed by the Participant, all Beneficiary designations previously filed by the
Participant shall be cancelled. The Plan Administrator shall be entitled to rely
on the last Beneficiary Designation Form filed by the Participant and accepted
by the Plan Administrator prior to the Participant's death.



9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's spouse and children shall be the
designated Beneficiary.



9.5
Doubt as to Beneficiary. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Plan
Administrator shall have the


--------------------------------------------------------------------------------



right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Plan Administrator's
satisfaction.


9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Plan
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant's participation in the Plan shall terminate
upon such full payment of benefits.





ARTICLE 10
Trust


10.1
Establishment of the Trust. The Company shall have established and shall
maintain the Trust. The Employers shall transfer over to the Trust such assets,
if any, as the Employers determine, in their sole discretion.



10.2
Interrelationship of the Plan and the Trust. The provisions of the Plan, the
Participant’s notice of participation and any other document hereunder shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this
Agreement.





ARTICLE 11
Miscellaneous


11.1
Unsecured General Creditor. Participants and their Beneficiaries successors and
assigns shall have no legal or equitable rights, interests or claims in any
property or assets of an Employer. Any and all of an Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.



11.2
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and other documents specifying the terms of a
Participant’s participation in the Plan, as entered into between the Employer
and a Participant. An Employer shall have no obligation to a Participant under
the Plan except as expressly provided in the Plan and such other governing
documents.



11.3
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be, unassignable and
non-transfer-able. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be


--------------------------------------------------------------------------------



transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.


11.4
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, with
or without cause, unless otherwise expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer or to inter-fere with the right of
any Employer to discipline or discharge the Participant at any time.



11.5
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator and take such other actions as may be requested in order
to facilitate the administra-tion of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Plan Administrator may deem necessary.



11.6
Terms. Whenever any words are used herein in the mascu-line, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and wherever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



11.7
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



11.8
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Nevada without
regard to its conflict of laws principles.



11.9
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.



11.10
Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:



Sierra Health Services, Inc.
2724 North Tenaya Way
Las Vegas, Nevada 89128
Attn: Office of General Counsel





--------------------------------------------------------------------------------



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


11.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's Beneficiary(ies).



11.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.



11.13
Incompetent. If the Plan Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Plan Administrator may require proof of minority,
incompetency, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant's Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.



11.14
Court Order. The Plan Administrator is authorized to make any payments directed
by court order in any action in which the Plan or Plan Administrator has been
named as a party.

 
11.15
Compliance with Code Section 409A. It is intended that the terms of this Plan
and Participant rights hereunder meet applicable requirements of Code Section
409A so that a Participant is not deemed to be in constructive receipt of
compensation or tax penalties with respect to Plan benefits under Section 409A
until such time as benefits are distributed to the Participant in accordance
with the terms of this Plan. For this purpose, the following terms apply:




 
(i)
The Plan will be administered in 2005 and 2006 in good faith compliance with
Section 409A and any IRS guidance thereunder, and will be administered in 2007
and thereafter in compliance with Section 409A and regulations thereunder.




 
(ii)
Benefits and Participant rights thereto are intended to meet the requirements
for deferred compensation under Section 409A. Participant and Company elections,
if any, permitted hereunder must comply with applicable requirements of 409A. In
particular, any distribution triggered by a Termination of Employment will occur
only if the Termination constitutes a “separation from service” under Section
409A(a)(2)(A)(i) or results from a Disability under Section 409A(a)(2)(C), and
if, at the time of such separation from service the Participant is a “specified
employee” under Code Section 409A(a)(2)(B)(i) and a delay in distribution is
required in order that the Participant will not be subject to a tax penalty
under Section 409A, any

distribution that otherwise would occur less than six months after such
separation from service will instead occur six months after such separation from
service (without affecting the timing of any subsequent distribution). The
Company will have no authority to accelerate distributions except as may be
permitted under Section 409A. Any other rights of a Participant or retained
authority of the Company hereunder shall be automatically modified and limited
to the extent necessary so that the Participant will not be deemed to be in
constructive receipt of income relating to benefits prior to the distribution of
the benefits and so that the Participant will not be subject to any penalty
under Code Section 409A.


11.15
Distribution in the Event of Taxation. If, for any reason, all or any portion of
a Participant's benefit under this Plan becomes taxable to the Participant prior
to receipt under Code Section 409A, a Participant may petition the Plan
Administrator for a distribution of that portion of his or her benefit that has
become taxable. Such petition shall be granted if the Company reasonably
determines that the condition specified in the first sentence of this Section
11.15 has been met. Thereupon, a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to (but not
exceeding) the taxable portion of his or her benefit (which amount shall not
exceed the Present Value of the Participant's Vested SERP Benefit that then
remains unpaid under the Plan). This authorization shall be subject to Proposed
Treasury Regulation § 1.409A-3(h)(2)(vi) and any successor regulation thereto.
If the petition is granted, the tax liability distribution shall be made within
90 days of the date when the Participant's petition is granted. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.



IN WITNESS WHEREOF, Sierra Health Services, Inc. has signed this Plan document
on September 20, 2006.




SIERRA HEALTH SERVICES, INC.
A Nevada corporation
   
By: /s/ Anthony M. Marlon, M.D.
Name: Anthony M. Marlon, M.D.
Title: Chief Executive Officer


